UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6233


DEON CARTER,

                Petitioner - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cv-00121-HEH)


Submitted:   July 23, 2010                   Decided:   August 11, 2010


Before WILKINSON and     DUNCAN,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Deon Carter, Appellant Pro Se. Joshua Mikell Didlake, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Deon Carter seeks to appeal the district court’s order

dismissing as untimely his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                         28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the    merits,     a    prisoner          satisfies    this      standard      by

demonstrating         that     reasonable           jurists    would       find       that     the

district       court’s     assessment       of       the    constitutional           claims     is

debatable      or     wrong.       Slack     v.      McDaniel,       529    U.S.      473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and    that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at   484-85.          We   have    independently            reviewed       the    record       and

conclude       that    Carter      has     not       made     the     requisite        showing.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed     in    forma      pauperis,         and     dismiss    the       appeal.       We

dispense       with    oral       argument       because       the     facts         and     legal




                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3